The evidence in this case for the State shows an unusually cold-blooded and unprovoked murder, in which the defendant Mack Lewis took the principal part, his brother, Edward S. Lewis, being present at the time. I think that the judgment of conviction, in so far as the same affects the defendants Mack Lewis and Edward S. Lewis, should be affirmed, but in my opinion the evidence is insufficient to sustain the conviction of Montie Lewis of the offense of murder in the second degree, and that as to him the judgment should be reversed. When these three brothers, Mack, Edward and Montie, and one Finley, to whom a severance was granted, overtook the two negroes, Mack Lewis ordered the negroes to stop and get out of their automobile, using very profane and violent language toward them. He then ordered Montie Lewis and Louie Finley to take the Ford automobile in which the negroes had been riding and which belonged to one of them, and drive away with it, which they proceeded to do, carrying it several miles away and hiding it in the woods. After Montie Lewis and Finley had left with the negro's automobile, Mack Lewis, his brother Edward being present, took the two negroes in his car and drove off with them in another direction for some two miles, and after driving out from the road into the woods, he shot one of the negroes (the owner of the automobile which had been taken) with his rifle and killed him, and would probably have killed the other had he not run away and escaped.
So it cannot be said that this man was killed in the perpetration of, or attempt to perpetrate, robbery. The robbery had already been committed. There was certainly no necessity to kill this apparently unarmed and defenseless man, or his companion, in order to rob them of their automobile. *Page 210 
They had offered no resistance whatever. There was no evidence of any previous express understanding between these three defendants to either kill or rob, but as all three were present at the time of the taking of the automobile, the jury might infer from their actions that there had been some previous conspiracy to rob these negroes of their car. In the absence of any evidence as to any previous understanding or conspiracy to perpetrate the homicide, and the robbery having already been committed some little time before the homicide, and as Montie Lewis was not present either actually or constructively at the time of the killing, I do not consider the evidence sufficient to warrant his conviction of murder in the second degree. There was a strange inconsistency in the verdict of the jury in finding Edward S. Lewis, who was present at the time of the killing, guilty of murder in the third degree, and in finding Montie Lewis, who was some distance away at the time, guilty of murder in the second degree.
The principle laid down in Pope v. The State, referred to in the majority opinion, does not, to my mind, warrant such a verdict. The rule is stated as follows: "While a principal in a murder trial must either have actually committed the felonious act or else have been present aiding and abetting his partner in the crime, the presence of the aider and abetter need not have been actual, but it is sufficient if he was constructively present, provided the aider, pursuant to a previous understanding, is sufficiently near and so situated as to abet or encourage, or to render assistance to, the actual perpetrator in committing the felonious act or in escaping after its commission." See also Bishop on Criminal Law, 9th Ed., Vol. 2, Secs. 649-653, and 16 C. J. 129-133.
STRUM, J., concurs. *Page 211